Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding claim 1, Prior art of record fails to teach, in combination with all other limitations:
broadcast, within a local environment where the hub device is located, an indication that the hub device is in possession of the updated radio protocol data; … send, over a peer-to-peer connection with the peer device, the updated radio protocol data to the peer device, the hub device routing the updated radio protocol data based on the hub device being incompatible with the particular radio protocol, the peer device being reconfigured by the updated radio protocol data and operable to establish a connection, and communicate, with other devices utilizing the particular radio protocol, the peer device communicating with at least one of the other devices without the hub device being reconfigured by the updated radio protocol data.
Regarding claim 7, Prior art of record fails to teach, in combination with all other limitations:
broadcasting, via a hub device, an indication that the hub device is in possession of updated radio protocol data that corresponds to an update to a particular radio protocol.. and sending, via the hub device and over a peer-to-peer connection, the updated radio protocol data to the peer device, the hub device routing the updated radio protocol data based on the hub device being incompatible with the particular radio protocol, the peer device communicating with at least one other device without the hub device being reconfigured by the updated radio protocol data.
Regarding claim 14, Prior art of record fails to teach, in combination with all other limitations:
broadcast an indication that a hub device is in possession of updated radio protocol data that corresponds to an update to a particular radio protocol … send, over a peer-to-peer connection, the updated radio protocol data to the peer device, the hub device routing the updated radio protocol data based on the hub device being incompatible with the particular radio protocol, the peer device communicating with at least one other device without the hub device being reconfigured by the updated radio protocol data.
Claims 2-6, 8-13 and 15-20 are also allowed as being directly or indirectly dependent of the allowed independent claim.        

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901.  The examiner can normally be reached on M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/QUOC THAI N VU/Primary Examiner, Art Unit 2642